With warm greetings to all members of the General Assembly from the new Gambia, we thank the Almighty God for making this great gathering of global leaders possible once again this year. Allow me to formally congratulate the President of the General Assembly and the Secretary-General of the Organization on their leadership and commitment to the values of the United Nations.
After more than 70 years of existence, the United Nations undoubtedly remains the ultimate international platform for finding solutions to global challenges, as we in the Gambia know all too well. Today, on my maiden appearance at this great forum of world leaders, let me take this opportunity to reaffirm The Gambia’s firm commitment to the Charter of the United Nations. My Government fully appreciates the United Nations central role in the pursuit of preventive diplomacy to avert crises around the world.
The recent political crisis that took place in my country created a new democratic beginning, and the experience taught us useful lessons that Gambians will not easily forget. We learned that willpower, national unity, decisive regional intervention and the undivided and clear support of the international community could produce positive outcomes. Also of importance was the coordinated international action inspired by our common values of solidarity, democracy, respect for human rights and the rule of law, which were critical in sending the right message to the former President to respect the will of the people and leave without bloodshed.
During those difficult times, we knew we had friends — ones who came to our aid and who have since kept faith with us. We therefore would like to seize this great opportunity to thank the leaders of the Economic Community of West African States (ECOWAS) for their timely and firm intervention in bringing peace to The Gambia. We also thank all our regional and international friends who stood by us in our critical hour of need. Thanks to their collective efforts, The Gambia is now on a solid path to peace and good governance, and ready to resume playing our traditional role among the champions of human rights and democracy. Gambians have made an irreversible choice to close a dark chapter in our history, and today our national agenda is one of reform and transformation.
Like any other restored democracy, we are facing enormous challenges in the revival of our economy and a comprehensive reform of our laws and our administrative and judicial institutions. The modernization of our security sector and the consolidation of the rule of law and human rights are part of our reform programme. It is only by overcoming these challenges that we can reinforce our democratic gains, and my Government is committed to delivering a new Gambia that is fit for our children to be proud of. Indeed, young people were all along at the forefront of our democratic transition, and addressing youth unemployment is a top priority for my Government and will no doubt create enormous opportunities.
We also recognize the crucial role of Gambians in the diaspora in contributing to the transformation of our motherland. Let me seize this opportunity to sincerely thank our development partners and friends for the invaluable budget and policy support they are providing to the Government to help address the challenges of job creation and youth irregular migration.
My Government is committed to using such resources wisely for sustainable socioeconomic development.
We may be a small country but we have huge needs. As a matter of urgent priority, we have developed a national development plan in line with the transformative agenda of the new Gambia. This development blueprint is designed to put the country back on track to economic growth and prosperity following two decades of mismanagement, corruption and widespread human rights violations. This new plan is built on sound macroeconomic and fiscal policies that will lead to economic stability and growth over the medium and long terms. It has also incorporated the Sustainable Development Goals and other commitments contained in the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change.
The Paris Agreement is critically relevant to The Gambia because climate change means a lot more in our situation. When land productivity declines and water shortage intensifies, young people from rural areas are often sent away to ease the burden on their families and to find new sources of income. This sadly explains why many young Gambians have been forced to make the long and dangerous journey to Europe. The journey is so risky that many perish on the high seas and never reach their final destination. Countless others disappear into immigration detention centres or vanish in the sands of the Sahara desert. Those who are able to complete the journey are often dismissed as economic migrants and sent back home. This sense of hopelessness and frustration also provides fertile ground for smugglers and extremist groups to recruit innocent young people into the criminal underworld.
Young people do not deserve this experience; they deserve the chance to enjoy a safe and prosperous future at home. Creating new employment opportunities that provide young people with sustainable incomes and connect them to a revitalized land and a healthy and productive environment is an investment in the future of the nation. This is a key priority of our national development plan.
Over the past decade, we have lost many of our friends and development partners through the wrong policy choices, but since the restoration of democracy and good governance many of our long-standing partners are coming back to work with us. We are in the process of rejoining the Commonwealth and the International Criminal Court. We are also committed to being part of the African Peer Review Mechanism. We are finalizing plans for a roundtable donors’ conference to mobilize resources for the long-term development of the country. The continued support, solidarity and partnership of the international community will be critical to the success of that conference.
Although The Gambia did not go through armed conflict, the political crisis that we experienced arose as a result of decades of bad governance, weak State institutions, the rule of fear and growing intolerance. We were on the brink of physical violence and armed conflict. We therefore express our deep appreciation to the United Nations Office for West Africa, the United Nations Peacebuilding Commission and the Peacebuilding Support Office for the critical initial support they have rendered to my country.
The pursuit of peace and security in Africa and the world will always be a major foreign policy goal for The Gambia. We will pursue good-neighbourliness and cooperation with our sister Republic of Senegal, and the countries of ECOWAS will remain our strategic partners.
West Africa is on the march towards the consolidation of its democratic gains, but as a region we are facing serious threats to our peace and security. Terrorism, extremism, religious intolerance, organized crime and drug trafficking are seriously undermining our development efforts. Recent attacks in Mali, Burkina Faso, Côte d’Ivoire and the Sahel in general underscore the urgent need for greater regional and international cooperation in addressing those challenges. The indifference, injustices and indignities in isolated parts of the world create real threats to global peace, prosperity and democracy. We need to take bigger and bolder steps to close the gap between the North and South, as the world is too imbalanced.
We remain deeply concerned that the Israeli- Palestinian conflict still defies resolution. My Government firmly subscribes to the idea of a two- State solution for the two peoples to live side by side in peace and harmony. We therefore call on the Secretary- General to vigorously pursue that formula in the interest of lasting peace.
Continued support in the areas of transitional justice and security sector reform will certainly go a long way towards entrenching peace, justice and democracy in The Gambia.
17-29281 13/24 There is a shortage neither of ideas nor of resources to fix the major problems facing the human race. What has always been scarce is political will, and unless adequate resources are invested the pace of development will remain slow and a minimal impact will be achieved. It is against that backdrop that I am calling on the private sector to emulate philanthropists in their generosity towards the most isolated, marginalized and deprived sections of the world. Providing safe drinking water, roads, power, health care and education is key to restoring human dignity.
In our foreign policy, as part of our historic friendship we fully recognize the One China policy. The People’s Republic of China is the sole representative of the Chinese people and a true friend of The Gambia. Our two countries continue to strengthen cooperation on the basis of a win-win approach, built on mutual trust and respect within the framework of the Forum on China-Africa Cooperation.
An organization like the United Nations, by virtue of its functions, will always require some level of reform of its management systems. The intergovernmental character of the mandates entrusted to the Secretariat requires the existence of trust and accountability between Member States and the Secretariat. As the United Nations embarks on its proposed reforms, we stand ready to give it full support in the interest of an effective and more relevant world body.
Last but not least, one long-standing issue is the pending question of Security Council reform. Former Secretary-General Kofi Annan once said that no reform of the United Nations can be complete without reform of the Security Council. That remains true today. Africa will not give up its legitimate and historic quest for true representation on the Council, and The Gambia fully supports the African Union’s demand for the long- overdue reform of the Security Council.
I want to conclude by reaffirming my optimism and confidence in our collective ability to uplift humankind from the clutches of poverty; to institute a global order of peace, firmly held together by justice; and to love, care and tolerate each other. In tune with our national anthem, we pledge our firm allegiance to those values that we hold ever true. I offer the best wishes from the people of The Gambia — the smiling coast of Africa.